      Case 2:21-cv-00121-Z-BR Document 1 Filed 06/17/21               Page 1 of 8 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION

SABRINA SANFORD                                                                   PLAINTIFF

vs.                                    No. 2:21-cv-121


MINSK HOSPITALITY MANAGEMENT, LLC,                                             DEFENDANTS
AMARILLO HOSPITALITY GROUP, LLC,
and JIJU THOMAS VITHAYATHIL


                                  ORIGINAL COMPLAINT


         COMES NOW Plaintiff Sabrina Sanford (“Plaintiff”), by and through her attorney

Josh Sanford of the Sanford Law Firm, PLLC, and for her Original Complaint against

Minsk Hospitality Management, LLC, Amarillo Hospitality Group, LLC, and Jiju Thomas

Vithayathil (collectively “Defendant” or “Defendants”), she does hereby state and allege

as follows:

                          I.      PRELIMINARY STATEMENTS

         1.    Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”), for declaratory judgment, monetary damages, liquidated

damages, interest, and costs, including reasonable attorneys’ fees, as a result of

Defendant’s failure to pay Plaintiff lawful overtime compensation for hours worked in

excess of forty hours per week.

         2.    Upon information and belief, for at least three years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the

FLSA as described, infra.


                                             Page 1 of 8
                       Sabrina Sanford v. Minsk Hospitality Management, LLC
                              U.S.D.C. (N.D. Tex.) Case No. 2:21-cv-121
                                         Original Complaint
   Case 2:21-cv-00121-Z-BR Document 1 Filed 06/17/21                  Page 2 of 8 PageID 2



                           II.     JURISDICTION AND VENUE

       3.     The United States District Court for the Northern District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

       4.     The acts alleged in this Complaint had their principal effect within the

Amarillo Division of the Northern District of Texas, and venue is proper in this Court

pursuant to 28 U.S.C. § 1391.

                                    III.    THE PARTIES

       5.     Plaintiff is an individual and resident of Potter County.

       6.     Separate Defendant Minsk Hospitality Management, LLC                     (“Minsk

Hospitality”), is a domestic limited liability company.

       7.     Minsk Hospitality’s registered agent for service of process is Jiju Thomas

Vithayathil, at 3411 I-40 West, Amarillo, Texas 79109.

       8.     Separate     Defendant       Amarillo   Hospitality     Group,   LLC   (“Amarillo

Hospitality”), is a domestic limited liability company.

       9.     Amarillo Hospitality’s registered agent for service of process is Jiju

Thomas Vithayathil, at 3411 I-40 West, Amarillo, Texas 79109.

       10.    Separate Defendant Jiju Thomas Vithayathil (“Vithayathil”) is an individual

and, upon information and belief, is a resident of California.

       11.    Defendants do business as Extend A Suites.

       12.    Defendants, in the course of their business, maintain a website at

https://extendasuites-hotel.business.site/?utm_source=gmb&utm_medium=referral.




                                             Page 2 of 8
                       Sabrina Sanford v. Minsk Hospitality Management, LLC
                              U.S.D.C. (N.D. Tex.) Case No. 2:21-cv-121
                                         Original Complaint
   Case 2:21-cv-00121-Z-BR Document 1 Filed 06/17/21                    Page 3 of 8 PageID 3



                               IV.    FACTUAL ALLEGATIONS

       13.       Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       14.       Defendants own and operate a hotel in Amarillo.

       15.       Defendants have unified operational control and management, as well as

control over employees, including shared power to supervise, hire and fire, establish

wage policies and set schedules for employees through unified management.

       16.       Upon information and belief, the revenue generated from Minsk Hospitality

and Amarillo Hospitality was merged and managed in a unified manner.

       17.       As a result of this unified operation, control and management, through

shared employees and ownership with the authority to establish wages and wage

policy, Defendants operated as a single enterprise.

       18.       Vithayathil is a principal, director, officer, and/or owner of Minsk Hospitality

and Amarillo Hospitality.

       19.       Vithayathil took an active role in operating Minsk Hospitality and Amarillo

Hospitality and in the management thereof.

       20.       Vithayathil, in his role as an operating employer of Minsk Hospitality and

Amarillo Hospitality had the power to hire and fire Plaintiff, often supervised Plaintiff’s

work and determined her work schedule, and made decisions regarding Plaintiff’s pay,

or lack thereof.

       21.       Vithayathil, at relevant times, exercised supervisory authority over Plaintiff

in relation to her work schedule, pay policy and the day-to-day job duties that Plaintiff’s

jobs entailed.

                                               Page 3 of 8
                         Sabrina Sanford v. Minsk Hospitality Management, LLC
                                U.S.D.C. (N.D. Tex.) Case No. 2:21-cv-121
                                           Original Complaint
   Case 2:21-cv-00121-Z-BR Document 1 Filed 06/17/21                  Page 4 of 8 PageID 4



       22.    Defendant employs two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

interstate commerce, or who handle, sell, or otherwise work with goods or materials that

have been moved in or produced for interstate commerce.

       23.     Upon information and belief, Defendant’s annual gross volume of sales

made or business done is not less than $500,000.00 (exclusive of excise taxes at the

retail level that are separately stated) in each of the three years preceding the filing of

the Original Complaint.

       24.    Defendant participated in the management of Plaintiff’s work, including

setting and enforcing the amount of hours worked and the amount and manner of

compensation paid.

       25.    Defendant dictated, controlled and ratified, both implicitly and explicitly,

the wage and hour practices and all related employee compensation policies that are at

issue in this case.

       26.    Defendant is an “employer” within the meanings set forth in the FLSA, and

was, at all times relevant to the allegations in this Complaint, Plaintiff’s employer.

       27.    At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.

       28.    Plaintiff was employed by Defendant from August of 2020 until December

of 2020.

       29.    Plaintiff was initially employed by Defendant to work at the front desk as a

receptionist, but after a month, Plaintiff was promoted to Hotel Manager.




                                             Page 4 of 8
                       Sabrina Sanford v. Minsk Hospitality Management, LLC
                              U.S.D.C. (N.D. Tex.) Case No. 2:21-cv-121
                                         Original Complaint
   Case 2:21-cv-00121-Z-BR Document 1 Filed 06/17/21                    Page 5 of 8 PageID 5



        30.      While Plaintiff worked as Hotel Manager, she was classified by Defendant

as exempt from the overtime requirements of the FLSA and was paid an hourly wage.

        31.      At all relevant times herein, Defendant directly hired Plaintiff to work at its

facilities, paid her wages and benefits, controlled her work schedule, duties, protocols,

applications, assignments and employment conditions, and kept at least some records

regarding her employment.

        32.      Plaintiff regularly handled or was involved with the instrumentalities of

interstate commerce such as using cell phone, credit cards and the internet.

        33.      As a Hotel Manager, Plaintiff’s primary duties were to run the front desk,

check guests in and out, collect payments, deposit funds, track inventory, order

supplies, etc.

        34.      At all times, Defendant paid Plaintiff a guaranteed salary of $675 per

week.

        35.      Defendant also paid bonuses.

        36.      Defendant paid Plaintiff a salary of less than the statutory minimum of

$684 per week. See 29 C.F.R. § 541.600.

        37.      Plaintiff regularly worked over forty hours per week.

        38.      Plaintiff estimates she regularly worked between 60 and 70 hours per

week.

        39.      Plaintiff recorded her time using Defendant’s timekeeping system.

        40.      Defendant knew or should have known that Plaintiff was working hours

over 40 each week.




                                               Page 5 of 8
                         Sabrina Sanford v. Minsk Hospitality Management, LLC
                                U.S.D.C. (N.D. Tex.) Case No. 2:21-cv-121
                                           Original Complaint
   Case 2:21-cv-00121-Z-BR Document 1 Filed 06/17/21                  Page 6 of 8 PageID 6



       41.    Defendant did not pay Plaintiff 1.5x her regular rate of pay for hours

worked over 40 per week.

       42.    Defendant knew or showed reckless disregard for whether its actions

violated the FLSA.

               V.      CAUSE OF ACTION—VIOLATION OF THE FLSA

       43.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       44.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

       45.    At all times relevant to this Complaint, Defendant has been Plaintiff’s

“employer” within the meaning of the FLSA, 29 U.S.C. § 203.

       46.    At all times relevant to this Complaint, Defendant has been, and continues

to be, an enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. §

203.

       47.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to 40 each week and to pay

1.5x regular wages for all hours worked over 40, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and all accompanying DOL regulations.

       48.    At all times relevant times to this Complaint, Defendant misclassified

Plaintiff as exempt from the overtime requirements of the FLSA.

       49.    Despite the entitlement of Plaintiff to overtime payments under the FLSA,

Defendant failed to pay Plaintiff an overtime rate of 1.5x her regular rate of pay for all

hours worked over 40 each week.

                                             Page 6 of 8
                       Sabrina Sanford v. Minsk Hospitality Management, LLC
                              U.S.D.C. (N.D. Tex.) Case No. 2:21-cv-121
                                         Original Complaint
   Case 2:21-cv-00121-Z-BR Document 1 Filed 06/17/21                  Page 7 of 8 PageID 7



       50.     Defendant’s failure to pay Plaintiff all overtime wages owed was willful.

       51.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys’ fees, for all violations that occurred within the three years prior to the filing of

this Complaint.

                               VI.     PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Sabrina Sanford respectfully prays

as follows:

       A.      That each Defendant be summoned to appear and answer this Complaint;

       B.      That Defendant be required to account to Plaintiff and the Court for all

monies paid to Plaintiff;

       C.      A declaratory judgment that Defendant’s practices alleged herein violate

the FLSA and its related regulations;

       D.      Judgment for damages for all unpaid overtime wage compensation owed

under the FLSA and its related regulations;

       E.      Judgment for liquidated damages pursuant to the FLSA and its related

regulations;

       F.      An order directing Defendant to pay Plaintiff prejudgment interest,

reasonable attorney’s fees and all costs connected with this action;

       G.      For a reasonable attorney’s fee, costs, and interest; and

       H.      Such other relief as this Court may deem just and proper.




                                             Page 7 of 8
                       Sabrina Sanford v. Minsk Hospitality Management, LLC
                              U.S.D.C. (N.D. Tex.) Case No. 2:21-cv-121
                                         Original Complaint
Case 2:21-cv-00121-Z-BR Document 1 Filed 06/17/21              Page 8 of 8 PageID 8



                                             Respectfully submitted,

                                             PLAINTIFF SABRINA SANFORD

                                             SANFORD LAW FIRM, PLLC
                                             Kirkpatrick Plaza
                                             10800 Financial Centre Pkwy, Suite 510
                                             Little Rock, Arkansas 72211
                                             Telephone: (501) 221-0088
                                             Facsimile: (888) 787-2040

                                             /s/ Josh Sanford
                                             Josh Sanford
                                             Tex. Bar No. 24077858
                                             josh@sanfordlawfirm.com




                                      Page 8 of 8
                Sabrina Sanford v. Minsk Hospitality Management, LLC
                       U.S.D.C. (N.D. Tex.) Case No. 2:21-cv-121
                                  Original Complaint
